PER CURIAM.
By petition for habeas corpus, Garcia claims to have been sentenced in excess of the maximum amount prescribed by law.1 A review of Garcia v. State, 507 So.2d 124 (Fla. 3d DCA 1987), affirming the denial of petitioner's motion filed pursuant to Florida Rule of Criminal Procedure 3.850, reveals that petitioner was sentenced to only one mandatory minimum term.
Habeas corpus denied.

. The legality of Garcia’s sentence may be properly challenged by a petition for habeas corpus. See Sparkman v. State Prison Custodian, 154 Fla. 688, 18 So.2d 772 (1944); R.J.K. v. State, 375 So.2d 871 (Fla. 1st DCA 1979).